MILLS, Judge.
Walton appeals the deputy commissioner’s order denying his claim for wage loss benefits, contending that the deputy commissioner erred in his finding that Walton failed to conduct an adequate, good faith work search. We disagree and affirm.
The record shows that during the seven months following the attainment of MMI on 20 January 1982, Walton sought work in only five places. We agree with the deputy commissioner that such an effort is insufficient to demonstrate an adequate, good faith work search, especially since at least one of the jobs sought involved work which was clearly beyond his limitations.
Affirmed.
BOOTH and SHIVERS, JJ., concur.